     Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 1 of 22 PageID #: 1




AB:LRO

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                               21-598 M
    --------------------------------X

    UNITED STATES OF AMERICA                          AFFIDAVIT IN SUPPORT OF
                                                      REMOVAL TO THE
          - against -                                 WESTERN DISTRICT OF
                                                      WASHINGTON
    ABIDEMI RUFAI,
              also known as “Sandy Tang,”             (Fed R. Crim. P. 5)

                                   Defendant.

    --------------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                ANDREA L. DESANTO, being duly sworn, deposes and states that she is a

Special Agent with the Federal Bureau of Investigations, duly appointed according to law

and acting as such.

                On May 14, 2021, the United States District Court for the Western District of

Washington issued an arrest warrant commanding the arrest of the defendant ABIDEMI

RUFAI for violations of Title 18, United States Code, Section 1343 (wire fraud).

                The source of your deponent’s information and the grounds for his belief are

as follows:1

                1.      On or about May 14, 2021, the United States District Court for the

Western District of Washington signed a Criminal Complaint (the “Complaint”) charging the


                               
                1
                 Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, I have not described all of the relevant facts and
circumstances of which I am aware.


    Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 2 of 22 PageID #: 2




defendant ABIDEMI RUFAI with violations of Title 18, United States Code, Section 1343

(wire fraud). A warrant was issued for the defendant’s arrest. True and correct copies of the

Complaint and arrest warrant are attached as Exhibits A and B, respectively.

              2.      On or about May 13, 2021, law enforcement received information that

ABIDEMI RUFAI would be boarding Royal Dutch Airlines flight KL644 at John F.

Kennedy International Airport (“JFK Airport”) in Queens, New York to Amsterdam, with a

final destination of Lagos, Nigeria.

              3.      At approximately 7:45 p.m. on May 14, 2021, RUFAI arrived at JFK

Airport. Law enforcement officers met RUFAI, who waived his Miranda rights and agreed

to speak to law enforcement officers without an attorney present. While speaking with law

enforcement officers, RUFAI verified his name and date of birth.

              4.      In his possession, RUFAI had, among other things, a Nigerian

identification card and various credit cards listing a name matching that of the defendant

ABIDEMI RUFAI. In addition, RUFAI had in his possession a Nigerian passport, which

listed a name and date of birth matching that of the defendant ABIDEMI RUFAI.

              5.      RUFAI’S appearance matched photographs from the defendant

ABIDEMI RUFAI’s passport and identification cards. I further recognized RUFAI from the

defendant ABIDEMI RUFAI’s 2019 visa application photograph and from secondary

inspection photographs taken by United States Customs and Border Patrol in 2017 and 2020.

RUFAI’s appearance also matched photographs obtained from the defendant ABIDEMI

RUFAI’s social media accounts as well as photographs obtained from the defendant

ABIDEMI RUFAI’s Google Drive account pursuant to a judicially authorized search

warrant, as detailed in the Complaint.

                                              2
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 3 of 22 PageID #: 3
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 4 of 22 PageID #: 4




          
          
          
      (;+,%,7$
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 5 of 22 PageID #: 5
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 6 of 22 PageID #: 6
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 7 of 22 PageID #: 7
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 8 of 22 PageID #: 8
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 9 of 22 PageID #: 9
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 10 of 22 PageID #: 10
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 11 of 22 PageID #: 11
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 12 of 22 PageID #: 12
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 13 of 22 PageID #: 13
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 14 of 22 PageID #: 14
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 15 of 22 PageID #: 15
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 16 of 22 PageID #: 16
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 17 of 22 PageID #: 17
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 18 of 22 PageID #: 18
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 19 of 22 PageID #: 19
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 20 of 22 PageID #: 20




            
            
            
        (;+,%,7%
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 21 of 22 PageID #: 21
Case 1:21-mj-00598-JRC Document 1 Filed 05/15/21 Page 22 of 22 PageID #: 22
